DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 11/2/2021, in which: claims 1, 4-5, 8 are amended, claims 6-7 remain as filed originally, claims 9-21 withdrawn and claims 2-3, 22 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farley (GB 2513144) in view of Backman (US 5077944).

Regarding claims 1, 4, 8,  Farley discloses a landscape edging with a stone surface, comprising: a flexible edging body (1), including: a folded base portion (2) having a first plate (11a), a second plate (11b), and a curved portion (3), the first plate (11a) and the second plate (11b) integrally connected by the curved portion (3), and the first plate (11a) being positioned 
However, Backman discloses a landscape edging with similar characteristics and on the outer wall and upper end surface is a decorative coating made of stone (2, Fig. 1) with an insertion portion (4) configured to be inserted into the soil (Column 2, lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Farley, by adding a decorative stone layer to the outer portion of the edging and an insertion portion, as taught by Backman, for the purpose of providing the edging with stability and an aesthetically pleasing visual element when in use.

Regarding claim 6, Farley/Backman disclose the invention substantially as set forth
above for claim 1, but does not expressly disclose the flexible layer is an asphalt layer.
However, it would have been obvious to one having ordinary skill in the art at the time of
the invention was made to modify the flexible layer of fiberglass with an asphalt flexible layer,
since it has been held to be within the general skill of a worker in the art to select a known

In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of
that material.

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farley (GB 2513144) and Backman (US 5077944) in view of Fakhari (US 2005/0150158).

Regarding claims 5, 7, Farley/Backman disclose the invention substantially as set forth above for claim 1, but does not expressly disclose the plates being made of a non-woven fabric and a metal reinforcing mesh being disposed between the plates.
However, Fakhari discloses a similar structure with a first plate (204) and a second plate
(204) that are made of a non-woven fabric as a base ([0037] wherein the plates are made of randomly oriented fiberglass strands) and a metal reinforcing wire mesh (300, 301) disposed between the first plate (204) and the second plate (204).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Farley/Backman, by designing the structure to be made of non-woven fabric and reinforced by a metal wire mesh, as taught by Fakhari, for the purpose of providing the edging with strength and durability.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644